Exhibit 10.1
 
MISTRAS GROUP, INC.
RESTRICTED STOCK UNIT CERTIFICATE


Granted To:
     
Total Units:
Grant Date:
   
Vesting Dates:
 



1.   Award.  In accordance with the Mistras Group, Inc. 2009 Long-Term Incentive
Plan (the “Plan”), Mistras Group, Inc. (“the Company”) has made an award to you
of restricted stock units (the “Units”), which is represented by this
certificate. Each Unit, upon vesting, will become one share of the Company’s
common stock.  The award and the Units are subject to the provisions of the Plan
and, to the extent not inconsistent with the Plan, the terms and conditions of
this certificate.  Capitalized terms that are used but not defined in this
certificate shall have the meanings ascribed to them by the Plan.


2.   Vesting of Units.  Except as otherwise provided herein or the Plan, the
Units will vest in four (4) equal annual installments, with 25% of the Units
vesting on each of the dates set forth above, subject to your continuous
employment or other service with the Company or a Subsidiary from the Grant Date
until the applicable vesting date.


3.   Termination of Employment; Forfeiture of Unvested Units.  Unless the
Committee, acting in its sole and absolute discretion, determines otherwise,
upon the termination of your employment and other service with the Company and
its Subsidiaries (“Termination of Employment”), you will forfeit all right,
title and interest in the unvested Units.


4.   Transfer Restrictions.  You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Units, and unvested Units shall not be subject to
execution, attachment or similar process.  Any attempt by you or any other
person claiming against, through or under you to cause unvested Units to be
transferred or assigned in any manner and for any purpose not permitted
hereunder or under the Plan shall be null and void and without effect upon the
Company, you or any other person.


5.   No Ownership of Stock; No Dividends or Voting Rights.  The Units do not
represent shares of the Company’s common stock, and no dividends or other
distributions will be payable on unvested Units, and you will not have any
voting rights with respect to the unvested Units.


6.   Issuance of Shares Upon Vesting.  If, as and when a Unit becomes vested,
and subject to the satisfaction of applicable withholding and other legal
requirements, the vested Unit becomes void and you shall own one share of common
stock of the Company for each vested Unit.


7.   Withholding.  The vesting of Units covered by this certificate shall be
subject to and conditioned upon the satisfaction by you of applicable tax
withholding obligations.  The Company and its Subsidiaries may require you to
remit an amount sufficient to satisfy applicable withholding taxes or deduct or
withhold such amount from any payments otherwise owed to you.  By accepting this
award, you expressly authorizes the Company to deduct from any compensation or
any other payment of any kind due to you, including withholding shares issued in
exchange for vested Units, for the amount of any federal, state, local or
foreign taxes required by law to be withheld in connection with the vesting of
Units; provided, however, that the value of the Units withheld may not exceed
the statutory maximum withholding amount required by law.
 
 
 

--------------------------------------------------------------------------------

 


8.   Provisions of the Plan and the Committee’s Authority Control.  This
certificate is subject to all the terms, conditions and provisions of the Plan
and to the rules, regulations and interpretations as may be established or made
by the Committee acting within the scope of its authority and responsibility
under the Plan.  A copy of the Plan is available to you and may be obtained from
the Company’s Corporate Secretary at the Company’s corporate headquarters.  The
applicable provisions of the Plan shall govern in any situation where this
certificate is silent or where the applicable provisions of this certificate are
contrary to or not reconcilable with such Plan provisions.  The Committee shall
have complete discretion in the exercise of its rights, powers, and duties with
respect to the award represented by this certificate.  Any interpretation or
construction of any provision of, and the determination of any question arising
under, this certificate shall be made by the Committee in its discretion and
such exercise shall be final, conclusive, and binding.  The Committee may
designate any individual or individuals to perform any of its functions
hereunder.


9.   No Employment Rights.  Nothing contained herein or in the Plan shall confer
upon you any right of continued employment or other service with the Company or
a Subsidiary or interfere in any way with the right of the Company and its
Subsidiaries at any time to terminate your employment or other service with the
Company or its Subsidiaries or to increase, decrease or otherwise adjust your
compensation and any other terms and conditions of your employment or other
service.


10.          Successors.  This certificate shall be binding upon, and inure to
the benefit of, any successor or successors of the Company, you and any of your
beneficiaries.


11.          Entire Understanding. This certificate and the terms of Plan
constitute the entire terms of the award represented by this certificate and may
not be amended, except as provided in the Plan, other than by a written
instrument executed by the Company and you.


12.          Governing Law. All rights and obligations under this certificate
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to its principles of conflict of laws.
 
Mistras Group, Inc.
       
By:
   



 
 

--------------------------------------------------------------------------------

 

